   Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 1 of 12 PageID #:183




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
             Plaintiff,                )
                                       )     No. 20 CR 650
      v.                               )
                                       )     Judge John Z. Lee
VINCENT STORME,                        )
                                       )
             Defendant.                )

                   MEMORANDUM OPINION AND ORDER

      After breaking up with his girlfriend in May 2020, Defendant Vincent Storme

began an online campaign to intimidate and harass her. Using a website and a host

of social media accounts that he created in her name, Storme set out to disseminate

to his former partner’s family, friends, and co-workers numerous diatribes against

her, as well as certain personal information, much of which Storme obtained by

accessing her cell phone without consent. Based on that conduct, the government

charges Storme with cyberstalking in violation of 18 U.S.C. § 2261A(2) and

unauthorized access of a protected computer in furtherance thereof in violation of 18

U.S.C. § 1030(a)(2)(C) and (c)(2)(B)(ii). Contending that § 2261A(2) constitutes an

impermissible content-based restriction on speech, Storme moves to dismiss the

indictment. For the reasons set forth below, the Court denies the motion.
    Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 2 of 12 PageID #:184




                                  I.      Background1

       Around June 10, 2020, a woman filed a complaint with the Federal Bureau of

Investigation’s (“FBI”) Internet Crime Complaint Center, alleging that she was the

victim of an online cyberstalking campaign. Criminal Compl., Attach., M. Devine Aff.

¶ 5 ECF No. 1. She identified the culprit as Storme, whom she had been dating

between January to May of that year. Id. ¶ 6.

       According to the indictment, after the complainant ended the relationship,

Storme embarked on a campaign of threats and harassment, employing a website and

numerous social media accounts that he had created in her name. Id. ¶¶ 6–7. Using

these platforms, Storme proceeded to distributed private information about the

complainant, much of which he obtained from her cell phone without consent, to her

family, friends, and co-workers, along with derogatory accusations against her. Id.

¶¶ 7–8.

       Storme created the website, bearing the domain www.[the woman’s first and

last names].com, around June 4, 2020, using a domain registrar called Namecheap.

Id. ¶¶ 7, 9. The website features an over 9,000-word document broadcasting Storme’s

grievances toward the complainant, which begins:

              This is [the woman]. She is a liar, a cheater, a manipulator,
              abuser, and exhibits many covert narcissistic traits. This
              site serves as a cautionary warning to inform people that
              enter [her] life to her past and what she is capable of.




1      The Court takes the following allegations as true and views them in the light most
favorable to the government for purposes of deciding the motion to dismiss. See United States
v. Moore, 563 F.3d 583, 586 (7th Cir. 2009).
                                             2
    Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 3 of 12 PageID #:185




Id. ¶¶ 11–12. The document goes on to include explicit details of the woman’s alleged

sexual preferences; screen shots of intimate and sexually explicit text messages

between her and Storme; screen shots of her private social media and dating profiles,

including personally identifying information; and sexually explicit images of her.2 Id.

¶ 14.    The document also describes how Storme obtained some of this private

information from the woman’s phone while she was sleeping one day during their

relationship. Id. ¶ 16. It concludes, “To [the woman] – your shitty actions and how

you poorly treat people has consequences. This will follow you forever, I promise

you.” Id. ¶ 13 (emphasis in original).

        To publish the website and its contents to the woman’s family, friends, and co-

workers, Storme created six social media accounts in her name—two Instagram

accounts, a Facebook account, Google email (or “Gmail”) account, a LinkedIn account,

and a Reddit account. Storme made these accounts appear as though they belonged

to the woman. Id. ¶¶ 7–8, 29–30. The Instagram accounts, named “who is [the

woman’s first and middle names]” and “[the woman’s first and middle names],”

featured a variety of similar private content about the woman, including screenshots

of intimate and sexually charged conversations from their relationship and details of

a Reddit account showing a nude image of her. Id. ¶¶ 18–19, 23–24. The second

account also accused her of infidelity and made further derogatory and defamatory

accusations against her. Id. ¶ 24.



2      Although Storme argues that these and other allegations are “false and misleading,”
these are questions for another day. Def.’s Mot. Dismiss at 7, ECF No. 48; see Moore, 563
U.S. at 586.
                                            3
    Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 4 of 12 PageID #:186




       The Facebook account bore a moniker that the woman used in her legitimate

social media profiles and contained her true name and images within the body of the

page. Id. ¶¶ 7 n.2, 25–26. The LinkedIn account similarly used her true name and

employment status. Id. ¶ 29. The Gmail account, named “[the woman’s first and last

names],” was used to email a link to the website to the woman’s father, in an email

with the subject line, “This is your daughter.” Id. ¶¶ 27–28. As for the Reddit

account, Storme used it to disseminate the link in a subReddit called

“/r/RegularRevenge.” Id. ¶ 30.3

       Due to Storme’s campaign of threats and harassment, the woman started to

miss work, lost weight rapidly, and suffered “unbearable” emotional distress. She

ultimately had to leave her home in Chicago to stay with her family. Id. ¶ 6.

       Based on these allegations, a grand jury indicted Storme on two counts in

November 2020.       See Indictment, ECF No. 39.         Count I charges Storme with

cyberstalking—that is, knowingly using interactive computer systems of interstate

commerce, including Namecheap, Instagram, Facebook, Google, LinkedIn, and

Reddit, with the intent to harass and intimidate another person, in order to engage

in a course of conduct that caused, attempted to cause, and would be reasonably

expected to cause substantial emotional distress to that person or an immediate

family member of that person—in violation of 18 U.S.C. § 2261A(2)(B). Id. at 1.

Count II charges Storme with intentionally accessing a computer used in interstate



3       Storme’s harassing conduct was not limited to the virtual world. In July 2020, he
visited the woman’s house and slashed her tires twice within the span of five days. Criminal
Compl. ¶¶ 31–32.
                                             4
   Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 5 of 12 PageID #:187




commerce without authorization and, thereby, obtaining information from a

protected computer in furtherance of the cyberstalking alleged in Count I, in violation

of 18 U.S.C. § 1030(a)(2)(C) and (c)(2)(B)(ii). Id. at 2.

       Now before the Court is Storme’s motion to dismiss the indictment based on

the First Amendment. See Def.’s Mot. Dismiss (“Mot.”), ECF No. 48.

                                II.    Legal Standard

       Under Federal Rule of Criminal Procedure 7(c)(1), “[t]he indictment or

information must be a plain, concise, and definite statement of the essential facts

constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). An indictment satisfies

that requirement if it: “(1) states all the elements of the crime charged; (2) adequately

informs the defendant of the nature of the charges so that he may prepare a defense;

and (3) allows the defendant to plead the judgment as a bar to any future

prosecutions.” United States v. White, 610 F.3d 956, 958 (7th Cir. 2010).

       “Indictments are reviewed on a practical basis and in their entirety, rather

than in a hypertechnical manner.” United States v. Smith, 230 F.3d 300, 305 (7th

Cir. 2000) (cleaned up). Although “there must be enough factual particulars so the

defendant is aware of the specific conduct at issue, the presence or absence of any

particular fact is not dispositive.” White, 610 F.3d at 959. For the purpose of a motion

to dismiss, courts take the allegations in the indictment as true and view them in the

light most favorable to the government. Moore, 563 F.3d at 586.




                                            5
    Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 6 of 12 PageID #:188




                                    III.   Analysis

      In moving to dismiss the indictment, Storme argues that 18 U.S.C. § 2261A(2)

is a content-based restriction that is not narrowly tailored to serve a compelling

governmental interest and, thus, fails the two-step “time, place, or manner” test

articulated in Reed v. Town of Gilbert, 576 U.S. 155 (2015).4 Under that test, content-

based laws—i.e., “those that target speech based on its communicative content—are

presumptively unconstitutional and may be justified only if the government proves

that they are narrowly tailored to serve compelling state interests.” Id. at 163.

      Step one of the Reed test asks whether the statute is content based or content

neutral.   Id.   To make this determination, courts must “consider whether the

regulation of speech on its face draws a distinction between the message a speaker

conveys.” Id. (cleaned up). Even where the statute appears “facially content neutral,”

it “will be considered content-based regulation of speech” if it “cannot be justified

without reference to the content of the regulated speech” or was enacted “because of

disagreement with the message the speech conveys.” Id. at 164 (cleaned up).

      At step two, the statute must pass the appropriate level of constitutional

scrutiny. A content-based restriction “can stand only if [it] survive[s] strict scrutiny,

which requires the [g]overnment to prove that the restriction furthers a compelling

interest and is narrowly tailored to achieve that interest.” Id. at 171 (cleaned up). A

content-neutral restriction, by contrast, need only pass intermediate scrutiny. DiMa

Corp. v. Town of Hallie, 185 F.3d 823, 827 (7th Cir. 1999).


4     The government does not dispute that, if § 2261A(2)(B) is found unconstitutional,
Count II must also be dismissed because it is premised on an underlying violation thereof.
                                            6
   Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 7 of 12 PageID #:189




      As a threshold matter, however, the Court must determine whether the statute

in question “target[s] speech at all[.]” See United States v. Ackell, 907 F.3d 67, 77 (1st

Cir. 2018). Here, the statute makes it unlawful to “use[] the mail, any interactive

computer service or electronic communication service or electronic communication

system of interstate commerce, or any other facility of interstate or foreign commerce

to engage in a course of conduct” that “causes, attempts to cause, or would be

reasonably expected to cause substantial emotional distress” to another person, and

“with the intent to kill, injure, harass, [or] intimidate” that other person. 18 U.S.C.

§ 2261A(2)(B). The term ‘course of conduct’ as used in the statute “means a pattern

of conduct composed of 2 or more acts, evidencing a continuity of purpose.” Id.

§ 2266(2).

      In rejecting a similar challenge to § 2261A(2)(B), the First Circuit concluded

that, on its face, the statute “regulates not speech, but conduct—or, to be precise,

‘course[s] of conduct.’” Ackell, 907 F.3d at 73 (quoting 18 U.S.C. § 2261A(2)(B)); see

also id. at 77–78 (reiterating as much). Other circuits have rejected First Amendment

challenges to § 2261A on similar grounds. See United States v. Gonzalez, 905 F.3d

165, 191 n.10 (3d Cir. 2018) (concluding that § 2261A “is not targeted at ‘speech or []

conduct necessarily associated with speech,’ but [at] harassing and intimidating

conduct that is unprotected by the First Amendment” (quoting Virginia v. Hicks, 539

U.S. 113, 124 (2003))); accord United States v. Osinger, 753 F.3d 939, 944 (9th Cir.

2014); United States v. Petrovic, 701 F.3d 849, 856 (8th Cir. 2012); United States v.

Bowker, 372 F.3d 365, 378–79 (6th Cir. 2004), cert. granted, judgment vacated on


                                            7
   Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 8 of 12 PageID #:190




other grounds, 543 U.S. 1182 (2005), judgment reinstated in relevant part, 125 F.

App’x 701, 701 (6th Cir. 2005); cf. United States v. Conlan, 786 F.3d 380, 386 (5th Cir.

2015) (recognizing that § 2261A “does not criminalize constitutionally protected free

expression” in rejecting a vagueness challenge); United States v. Shrader, 675 F.3d

300, 312 (4th Cir. 2012) (same).

      The Court finds the reasoning of these authorities to be sound and concludes

that § 2261A(2)(B) neither targets speech in general nor impermissibly impinges

upon protected speech in particular. As to the first point, the crux of any § 2261A

violation is “a course of conduct,” consisting of two or more “acts,” that causes,

attempts to cause, or would reasonably be expected to cause substantial emotional

distress to another person. See 18 U.S.C. §§ 2261A(2)(B), 2266(2). Granted, one

prohibited means of engaging in such conduct is the use of “communication

service[s],” which often involves speech of some type. See id. § 2261A(2)(B). But the

statute also prohibits non-expressive conduct, such as the use of “any other facility of

interstate or foreign commerce,” to carrying out the course of conduct. See id.; see

also Ackell, 907 F.3d at 73 (noting that such conduct could include “tak[ing] out

unwanted loans in the victim’s name”). And, indeed, even use of communication

services need not involve speech; for instance, “a defendant could send envelopes of

unknown white powder to the victim in the mail,” or “could repeatedly infect the

victim’s computers with viruses,” or even “arrange every day for deliveries to be made

at the victim’s home at all hours of the night.” See Ackell, 907 F.3d at 73.




                                           8
    Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 9 of 12 PageID #:191




      In short, although § 2261A(2)(B) prohibits some conduct that might include

speech, it does not “target[] speech.” Id. (emphasis added). To the contrary, because

the statute prohibits the use of any facility of interstate or foreign commerce as a

means of engaging in the prohibited conduct, it applies equally to speech and

nonspeech activity. In this case, the indictment alleges that Storme violated § 2261A

by taking various steps to publicize information with the intent to harass and

intimidate his former partner. Used in this way, § 2261A(2)(B) “cannot be . . . an

impermissible content- or viewpoint-based restriction on speech.” Id. at 78.

      Furthermore, to the extent that an alleged violation of § 2261A targets the

speech or expressive activity in and of itself, such speech or expressive activity would

not be constitutionally protected in the first place. E.g., Conlan, 786 F.3d at 386.

This is because the statute only applies to speech that is intended to “harass” or

“intimidate.”   See 18 U.S.C. § 2261A(2)(B).        And the Supreme Court has long

recognized that “a small number of ‘well-defined and narrowly limited classes of

speech’” fall outside “the First Amendment’s protection of expression,” Ackell, 907

F.3d at 75 (quoting United States v. Stevens, 559 U.S. 460, 468–69 (2010) (in turn

quoting Chaplinsky v. New Hampshire, 315 U.S. 568, 571–72 (1942))), including at

least two categories that are relevant here: (1) “true threats,” id. (quoting Virginia v.

Black, 538 U.S. 343, 359 (2003)); and (2) “speech integral to criminal conduct,” id.

(quoting United States v. Alvarez, 567 U.S. 709, 717 (2012) (in turn citing Giboney v.

Empire Storage & Ice Co., 336 U.S. 490, 502 (1949))).5


5      The criminal complaint also alleges that Storme engaged in defamation, another class
of unprotected speech. See Stevens, 559 U.S. at 468.
                                            9
   Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 10 of 12 PageID #:192




      As to the first, “‘[t]rue threats encompass those statements where the speaker

means to communicate a serious expression of an intent to commit an act of unlawful

violence to a particular individual or group of individuals.” Black, 538 U.S. at 359.

This category also includes “[i]ntimidation in the constitutionally proscribable sense

of the word,” which “is a type of true threat.” Id. at 360.

      As to the second category of unprotected speech, speech integral to criminal

conduct “is precisely what it sounds like, and it is not protected on First Amendment

grounds ‘merely because the conduct was in part initiated, evidenced, or carried out

by means of language, either spoken, written, or printed.’” Ackell, 907 F.3d at 75

(quoting Giboney, 336 U.S. at 502). One example is speech that amounts to “criminal

harassment,” a common offense. See id. at 75–76; cf., e.g., 720 Ill. Comp. Stat. 5/26.5-

3 (making it a crime to engage in “harassment through electronic communications”).

Another is speech integral to criminal intimidation. See, e.g., Ackell, 907 F.3d at 76;

cf. Gonzalez, 905 F.3d at 193 (The defendants’ speech served no legitimate purpose

other than to harass and intimidate [the victim] . . . .”).

      Thus, Storme’s contention that § 2261A(2)(B) targets speech based on its

communicative content is incorrect. Rather, the statute prohibits certain courses of

conduct—whether carried out by a communicative or noncommunicative facility of

interstate or foreign commerce—rather than merely the speech itself. Furthermore,

to the extent § 2261A(2)(B) is targeted exclusively at the speech itself, such speech

finds no protection in the First Amendment and, thus, does not trigger the Supreme

Court’s “time, place, or manner” test in Reed.


                                           10
   Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 11 of 12 PageID #:193




      Although Storme cites United States v. Cassidy, 814 F. Supp. 2d 574 (D. Md.

2011), to support his view of the statute, that case is unhelpful. In Cassidy, the

district court held that § 2261A(2)(A) regulated speech as applied to the defendant in

violation of the First Amendment. But, in so doing, the Cassidy court was convinced

that the conduct for which the defendant was charged was protected because it

included criticism of the victim’s leadership and religious beliefs, thereby bringing it

under the shelter of New York Times Co. v. Sullivan, 376 U.S. 254 (1964). See 814 F.

Supp. 2d. at 578–80, 586–87. That is not the case here.

      Storme also relies on People v. Relerford, 104 N.E.3d 341 (Ill. 2017). There, the

Illinois Supreme Court found that parts of Illinois’s stalking and cyberstalking

statutes, see 720 Ill. Comp. Stat 5/12-7.3 and 5/12-7.5, were impermissible content-

based restrictions on free speech. Id. at 348–53. The court’s holding, however, relied

on the absence of a specific-intent requirement, which allowed the statutes to

criminalize merely negligent conduct. Id. at 350–52.       And the court specifically

distinguished the constitutionally infirm Illinois statutes from § 2261A, which

requires proof of specific “intent to commit an unlawful act.” Id. at 352.

      Finally, Storme’s efforts to recast his own speech as protected speech are

unpersuasive. Storme recites the truism “that the government may not prohibit the

expression of an idea simply because society finds that idea itself offensive of

disagreeable.”   Texas v. Johnson, 491 U.S. 397, 414 (1998); see also Cohen v.

California, 403 U.S. 15, 25 (1971) (counting “offensive utterance[s]” among the

“necessary side effects of the broader enduring values” promoted by the First


                                          11
   Case: 1:20-cr-00650 Document #: 78 Filed: 08/19/21 Page 12 of 12 PageID #:194




Amendment. But § 2261A(2)(B) does not reach merely offensive speech. When a

charge under § 2261A(2)(B) is directed at the speech itself, the provision prohibits

speech that has traditionally been excluded from constitutional protection. And,

here, Storme has failed to establish that the speech that forms the basis of Count I is

something short of criminal harassment or intimidation, both of which are “illegal

under § 2261A.” See Gonzalez, 905 F.3d at 193.

      Accordingly, the Court concludes that the violation of § 2261A(2)(B) charged in

Count I of the indictment does not violate the First Amendment. For the same reason,

Storme’s challenge to the violation of 18 U.S.C. § 1030(a)(2)(C) and (c)(2)(B)(ii)

charged in Count II of the indictment fails as well.

                                 IV.    Conclusion

      For the reasons set forth above, Storme’s motion to dismiss the indictment is

denied.



IT IS SO ORDERED.                       ENTERED: 8/19/21



                                        __________________________________
                                        John Z. Lee
                                        United States District Judge




                                          12
